                                                                                                                                FILED
                                                                                                                          U.S. DISTRICT COURT
AO 245B (Rev. 02/18)     Judgment in a Criminal Case                                                                  EASTERN DISTRICT ARKANSAS
                         Sheet J




                                                                Eastern District of Arkansas

              UNITED STATES OF AMERICA
                                     v.
                         AHMAD FLEMMING                                                Case Number: 4:18-CR- 561-BD-1

                                                                                       USM Number: 08348-028

                                                                                        Nicole Lybrand
                                                                                                          -------
                                                                                       Defcndanrs Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)            1 of the Misdemeanor Information, a Class A Misdemeanor

D pleaded nolo eontendere to count(s)
   which   MlS   ,1ccepted by the court.
D was found    guilty on count(s)
   ufier a plea of not guilty.

The de fondant is adjudicated guilty of these offenses:

Title & Section                      Nature of Offense                                                            Offense Ended                  Count

 18 U.S.C. 1791(a)(2)                 Possession of a prohibited object by a prison inmate                          5/13/2018                      1




       The defendant is sentenced as provided in pages 2 through              _ _4___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of] 984.

D The defendant        has been found not guilty on count(s)

D Count(s)                                                  0    IS    D arc dismissed on the motion of the       United States.

            It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence.
or ma i I ing .1ddrcss until all fines. rcsti tution,_ costs. and special assessments imposed by this j udgmc!1t arc fully paid. If ordered to pay res Ii tution,
the defendant must notify the court and Umted States attorney of matcmll changes m economic circumstances.

                                                                               1/22/2019
                                                                              Date of Imposition of Judgment




                                                                              Signature of Judge




                                                                               Beth Deere, U.S. Magistrate Judge
                                                                              Name and Title of Judge
AO 245B (Rev. 02118) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                       Judgment   Page _ _2__ of   4
DEFENDAN'f: AHMAD FLEMMING
CASE NUMBER: 4:18-CR- 561-BD-1

                                                               lMPRISONl\'IENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:

  2 month(s) to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
  imposed.



      D     The court makes the following recommendations to the Bureau of Prisons:




      ~     The defendant is remanded to the custody of the United States Marshal.

      D     The defendant shall sun-ender to the United States Marshal for this district:

            D   at                                 D    a.m.     D   p.m.     011


            D   as notified by the United States Marshal.

      D     The defendant shall surrender for service of sentence at the instinition designated by the Bureau of Prisons:

            D   before 2 p.m. on

            D   as notified by the United States Marshal.

            D   as notified by the Probation or Pretrial Services Office.



                                                                     RETURN
 I haH' executed this judgment as follows:




            Dl'fcndant delivered on                                                         to


 at                                                     with a cc1iified copy of this judgment.



                                                                                                     UNITED STATES MARSHAL



                                                                            By--------------------
                                                                                                  DEPUTY UNITED STATES MARSHAL
AO 24513 (Rev. 02118)   Judgment in a Criminal Case
                        Sheet 5 -- Criminal Monetary Penalties
                                                                                                             Judgment -- Page     3      of          4
DEFENDANT: AHMAD FLEMMING
CASE NUMBER: 4:18-CR- 561-BD-1
                                                 CRIMINAL lVIONETARY PENALTIES

      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                  JVTA Assessment*                    Fine                       Restitution
TOTALS              $ 25.00                       $ 0.00                               $ 0.00                    $ 0.00



 D    fhe determination of restitution is defcJTed until         ----
                                                                               . An Ame11ded .Judgment i11 a Criminal Case         (AO 245CJ   will be entered
      alter such determination.

 D The ddcndant must make restitution (including community restitution) to the follmving payees in the amount listed below.

      lfthc defendant makes a partial payment, each pavec shall receive an approximately propor_tioned payment, u_nkss specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. ~ 3664(1), all nontederal v1ctnns must be paid
      before the United States is paid.

 Name of Pavee                                                          Total Loss''' 1'          Restitution Ordered             Prioritv or Percentag~




 TOTALS                                $                            0.00           $                         0.00
                                                                                       -----------


 D     Restitution amount ordered pursuant to plea agreement S

 D     The defendant must pay interest on restitution and a fine of more than S2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. ~ 3612(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default. pursuant to 18 U.S.C. ~ 3612(g).

 D     The court dctcnnincd that the defendant docs not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the                D fine      D restitution.
       D the interest requirement for the             D     fine    D      restitution is modified as follows:

 * Ju:~ticc for ~lictims of Traffickini Act of20 l 5, Pub. L. No. 14-22.   !                     ,   .. .        .    __          .
 **  hndm~s tor the total amount ot losses are required under Chapters l 09A, 110, I JOA. and l bA of f1tlc I 8 for offenses comm med on or
 ,liter September I 3. 1994. but before April 23, I 996.
AO 2-t5B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 6 · - · Schedule of Payments

                                                                                                         Judgment- Page       4      of        4
DEFENDANT: AHMAD FLEMMING
CASI~ NUMBER: 4:18-CR- 561-8D-1


                                                           SCHEDULE OF PAYMENTS

lfaving assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     ~     Lump sum payment of S _2_5_.0_0_____ due immediately, balance due

            O      not later than                                      . or
            D      in accordance with       D C,       D D,      D E,or         D    F below; or

B     D Payment to begin immediately (may be combined with                    • c.       D D,or    D F below); or
C     D Payment in equal             ______ (e.g, weekly. month(v, ,1uarterli) installments of $ _ _ _ _ _ _ _ over a period of
                             (e.g .. mouths or years). to commence
                                                              _____ (e.g.. 30 or 60 days! after the date of this judgment; or

D     D Payment in equal         ______ (e.g. ll'eeklv. month(v, quarterli) installments of S ________ over a period of
                             (e.g.. 111011/hs or years). to commence
                                                            _____ (e.g.. 30 or 60 days! after release from imprisonment to a
            tcnn of supervision; or

E     •     Payment during the tem1 of supervised release will commence within _ _ _ _ _ (e.g.. 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or

F     D Special instructions regarding the payment of criminal monetmy penalties:




Unkss the court has expressly ordered otherwise, if this judgment imposes imprisonment. payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (inc/11di11g defeml,mt n11mbe1~, Total Amount. Joint and Several Amount,
      and corresponding payee, if appropriate.                     ·




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The detendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: ( 1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest. (6) community restitution, (7) JVT A assessment, (8) penalties, and (9) costs. including cost of prosecution and court costs.
